t c summary opinion united_states tax_court david keith winnett jr and teresita prias winnett petitioners v commissioner of internal revenue respondent docket nos 11910-11s 14449-11s filed date 18393-11s david keith winnett jr and teresita prias winnett pro sese catherine g chang and michael santos specially recognized for respondent summary opinion panuthos chief special_trial_judge these consolidated case sec_1 were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in 1by order dated date these three cases were consolidated for trial briefing and opinion effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent also determined sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for tax years and respectively after concessions the issues for decision are whether petitioners are entitled to deductions claimed on schedules c profit or loss from business for and whether petitioners are entitled to deductions on schedules a itemized_deductions greater than those respondent allowed for and and whether petitioners are liable for accuracy-related_penalties under sec_6662 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3by stipulation petitioners conceded that they received dollar_figure of interest_income in that they did not report on their tax_return for that year and that they miscategorized dollar_figure of schedule c gross_receipts as other income on their tax_return background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioners lived in california when they filed the petitions during and the years in issue david keith winnett jr petitioner a retired u s marine corps captain was employed full time by the city of torrance where he was a fleet manager for the city and managed all of the service vehicles teresita prias winnett was employed at hillside enterprises a nonprofit organization that represents and assists the interests of the intellectually disabled in addition to his full-time employment in petitioner began advocating on behalf of sick gulf war veterans both independently and through the national gulf war resource center a nonprofit organization petitioner had been approved to receive benefits from the u s department of veterans affairs and he used his experience applying for benefits to help other veterans apply for and receive their disability benefits petitioner traveled around the country to help other veterans file their disability claims petitioner began this activity after he traveled to washington d c to testify before the research advisory committee on gulf war veterans’ illnesses after he testified the national gulf war resource center approached petitioner and asked whether he would be interested in joining their efforts separate from the national gulf war resource center petitioner maintains a facebook page on gulf war illnesses that has several hundred members some of whom he has personally helped with their claims petitioner did not receive any compensation_for his advocacy activity although he did receive an annual honorarium of dollar_figure from the department of defense for his participation on a congressionally directed medical_research programs panel during at least two of the years in issue and participation on the panel required petitioner to travel annually to a meeting in washington d c petitioner did not have to pay for his own travel from california to washington d c to participate on the panels but he did incur other expenses as a result of his advocacy activity although petitioner incurred expenses he asserted that the national gulf war resource center was not funded sufficiently to be able to reimburse volunteers for any expenses_incurred from advocating for veterans petitioners timely filed joint federal_income_tax returns for taxable years and which they self-prepared using turbotax petitioners attached schedules c to their and returns for semper fi consulting semper fi on the schedules c petitioners claimed as deductions expenses from petitioner’s advocacy activity at some point in petitioner realized that the use of the name semper fi didn’t mean anything since he was not operating semper fi for profit although he continued his advocacy activity after that time for the through tax years petitioners reported on their form sec_1040 u s individual_income_tax_return wages and other income income and expense sec_4 from petitioner’s schedule c advocacy activity net_profit_or_loss from the advocacy activity adjusted_gross_income and itemized_deductions as follows wage and other income dollar_figure income from activity --- big_number dollar_figure expenses from activity dollar_figure big_number net_profit_or_loss from activity adjusted_gross_income itemized_deductions dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number year 4there is a discrepancy in the record in the amount of schedule c expenses that petitioners claimed for in the stipulation of facts the parties stipulated that petitioners claimed schedule c expenses totaling dollar_figure and that respondent disallowed schedule c expenses totaling dollar_figure the parties also stipulated the copy of petitioners’ return on which petitioners claimed schedule c expenses totaling dollar_figure we find that petitioners claimed schedule c expenses totaling dollar_figure on their joint federal_income_tax return respondent issued notices of deficiency for petitioners’ and tax years on february may and date respectively the notices of deficiency disallowed the following deductions for lack of substantiation schedule a expense unreimbursed employee_expenses subject_to floor charitable_contributions medical and dental miscellaneous_itemized_deductions subject_to floor other miscellaneous deductions for handicap work total amount disallowed dollar_figure big_number --- --- --- big_number --- --- --- --- --- --- --- --- dollar_figure big_number big_number big_number schedule c expense car and truck repairs and maintenance depreciation dollar_figure --- --- dollar_figure big_number big_number --- --- --- office supplies travel meals and entertainment total amount disallowed --- --- --- --- big_number --- --- --- --- big_number dollar_figure big_number big_number big_number respondent also contended at trial that petitioner did not engage in semper fi with a profit objective under sec_183 the notices of deficiency imposed accuracy- related penalties under sec_6662 for all of the years in issue i burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 the taxpayer also bears the burden of substantiating claimed deductions sec_6001 65_tc_87 ii petitioners’ schedules c respondent contends that petitioners may not deduct the schedule c expenses in dispute for the years at issue because semper fi petitioner’s advocacy activity was not a trade_or_business respondent also asserts that petitioners failed to provide substantiation for their schedule c deductions sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 to be engaged in a trade_or_business an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 under sec_183 if an individual engages in an activity without the primary objective of making a profit deductions attributable to the activity are allowable only to the extent of gross_income from the activity see 72_tc_28 an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir aff’g tcmemo_1991_212 the taxpayer generally bears the burden of establishing that the activity was engaged in for profit see rule a petitioner acknowledged that he did not engage in the advocacy activity for profit and that his advocacy work was not a direct contribution to a qualified charitable_organization he also admitted that reporting his advocacy expenses on the schedules c filed with the joint federal_income_tax returns for the years at issue was a mistake considering the foregoing facts and law we conclude that the advocacy activity was not a trade_or_business under sec_162 and that the schedule c expenses in dispute for tax years and are not deductible 5petitioners reported gross_receipts or sales of dollar_figure on their schedule c but we do not consider whether they substantiated any of the disallowed continued iii petitioners’ schedules a taxpayers must keep sufficient records to substantiate any deductions claimed sec_6001 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate the amount however unless the taxpayer proves that he or she paid_or_incurred some deductible expense and provides some basis from which we can develop a reasonable estimate 245_f2d_559 5th cir in the case of expenses paid_or_incurred with respect to listed_property eg passenger automobiles or other_property used as a means of transportation sec_274 overrides the cohan doctrine and provides that these expenses are deductible only if the taxpayer meets stringent substantiation requirements sec_5 continued deductions to the extent of that income because respondent allowed schedule c deductions in excess of that amount see sec_183 d 280f d see 560_f2d_973 9th cir rev’g on other grounds tcmemo_1974_59 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date petitioners did not provide receipts to substantiate any of the disallowed deductions petitioner asserted that he had receipts at one time but that he retained them only for a couple of months before throwing them away instead petitioners provided a variety of news articles and medical documents to demonstrate that petitioner traveled on certain dates for speaking engagements related to his advocacy activity and that petitioners had medical conditions that would have caused them to incur the expenses that respondent disallowed as deductions petitioner also provided testimony regarding some of the disallowed deductions a unreimbursed employee_expenses subject_to floor petitioners claimed and respondent disallowed unreimbursed employee_expenses of dollar_figure before application of the floor of sec_67 for the taxable_year the form_2106 employee business_expenses attached to petitioners’ return shows that the unreimbursed employee_expenses consisted of vehicle expenses parking fees travel_expenses and other business_expenses generally a taxpayer who is an employee may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 an employee however cannot deduct such expenses to the extent that the employee is entitled to reimbursement from his employer id pincite in addition sec_6001 requires a taxpayer to maintain sufficient records to allow the determination of the taxpayer’s correct_tax liability petitioner credibly testified that some of the expenses related to his employment as fleet manager for the city of torrance which required him to drive to and from various meetings about environmental issues involving diesel vehicles and meetings with his peers in other cities when completing the tax returns for the years in issue petitioner did not separate the expenses_incurred from his full-time employment from those he incurred from his advocacy activity petitioner acknowledged that his employment-related_expenses and the expenses from his advocacy activity were bundled all up in one tangled mess on the schedules a and c filed with petitioners’ returns for the years in issue although we found petitioner’s testimony to be credible the testimony by itself was insufficient to establish that petitioners incurred the unreimbursed employee_expenses claimed for or to establish whether petitioner received reimbursement or had the right to obtain reimbursement from his employer petitioner’s testimony alone does not provide a basis on which we might estimate those claimed expenses that are not subject_to the stricter substantiation requirements of sec_274 see cohan v commissioner f 2d pincite we sustain respondent’s determination disallowing the deduction for unreimbursed employee_expenses b charitable_contributions petitioners claimed and respondent disallowed a charitable_contribution_deduction of dollar_figure for the taxable_year of the total amount claimed dollar_figure was for gifts by cash or check dollar_figure was for gifts of property other than money and dollar_figure was for a contribution carryover for a prior year generally sec_170 allows a deduction for any charitable_contribution made by the taxpayer charitable_contribution deductions are subject_to the recordkeeping requirements of sec_1_170a-13 income_tax regs for contributions of money or sec_1_170a-13 income_tax regs for contributions of property other than money any contribution of dollar_figure or more must also satisfy the requirement of sec_1_170a-13 income_tax regs which provides that to claim a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization if a taxpayer makes a charitable_contribution of property other than money in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item and the approximate date of the acquisition see sec_1_170a-13 income_tax regs petitioner testified that he and his wife donated money and property regularly but that the contribution carryover amount reported on the return seems a little high when respondent questioned petitioner about the dollar_figure deduction claimed for a contribution by cash or check he asserted that amount may have been a typo and that he could not explain how he arrived at that number petitioners did not provide any receipts to substantiate the claimed contributions and petitioner’s testimony does not establish that petitioners are entitled to a deduction for charitable_contributions nor does it provide a basis on which we might estimate those claimed contributions see cohan v commissioner f 2d pincite we sustain respondent’s determination disallowing the deduction for charitable_contributions 6separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the contributions made by a taxpayer to a donee organization during a taxable_year total dollar_figure or more sec_1 f income_tax regs c medical and dental expenses expenses paid during the taxable_year for medical_care of the taxpayer not_compensated_for_by_insurance_or_otherwise shall be allowed as a deduction to the extent that such expenses exceed of adjusted_gross_income sec_213 a deduction is allowed only with respect to medical_expenses actually paid during the taxable_year regardless of when the incident or event which occasioned the expenses occurred sec_1_213-1 income_tax regs a taxpayer who claims a deduction under sec_213 must furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case sec_1_213-1 income_tax regs petitioners claimed and respondent disallowed a dollar_figure deduction for medical and dental expenses on their return petitioner admitted that the claimed deduction was a little high but asserted that petitioners did incur medical_expenses that year as a result of ms winnett’s breast cancer diagnosis to substantiate this illness petitioners provided a document from del amo diagnostic center dated date that describes findings from an examination petitioner also asserted that he has physical disabilities which caused him to retire in date to document his disabilities and health problems petitioner submitted a pathology report dated date a letter from a doctor dated date and a list of his medications as of date while we are sympathetic to petitioners’ health problems and agree that they likely incurred some medical_expenses in the documents that petitioners submitted are not medical receipts and they do not indicate the amount of any medical expense or the year in which any payments were made petitioners did not substantiate their claimed medical and dental expenses for and did not introduce any evidence from which we could develop a reasonable estimate see williams f 2d pincite thus petitioners are not entitled to any deduction for medical and dental expenses on their schedule a for tax_year d miscellaneous_itemized_deductions subject_to floor petitioners reported miscellaneous_itemized_deductions of dollar_figure before application of the floor of sec_67 for tax preparation fees legal expenses investment_expenses fees and a convenience fee on their schedule a for tax_year respondent disallowed dollar_figure of the deductions claimed because petitioners did not furnish information needed to support the claimed deduction after application of the floor of sec_67 petitioners were not allowed to deduct the dollar_figure deduction that was not disallowed petitioners did not submit any receipts or other documents to substantiate the miscellaneous_itemized_deductions claimed on their return petitioner could not remember what the fees were for which petitioners claimed a deduction petitioners did not establish their entitlement to the disallowed miscellaneous_itemized_deductions subject_to the floor nor did they introduce any evidence from which we could develop a reasonable estimate of the miscellaneous_itemized_deductions see williams f 2d pincite thus petitioners are not entitled to the disallowed miscellaneous_itemized_deductions subject_to the floor claimed on their schedule a for tax_year e other miscellaneous deductions for handicap work petitioners claimed and respondent disallowed other miscellaneous deductions not subject_to the floor of dollar_figure for handicap work on their schedule a for tax_year petitioners did not submit any receipts or documents to verify the expense petitioner’s testimony regarding his advocacy activity on behalf of veterans was credible and he no doubt incurred expenses carrying on this important activity however his activity was not a direct contribution to a qualified charitable_organization and his testimony did not establish petitioners’ entitlement to the disallowed other miscellaneous deductions for handicap work thus petitioners are not entitled to that deduction on their schedule a iv accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite petitioners claimed deductions on their returns for tax years and for expenses that they are unable to substantiate furthermore the underpayments of tax required to be shown on those returns are due to substantial understatements of income_tax because the understatements exceed the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 d sec_1_6662-4 income_tax regs respondent’s burden of production under sec_7491 has been satisfied sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1 b income_tax regs most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability 115_tc_43 aff’d 299_f3d_221 3d cir petitioners did not maintain records for any of their claimed deductions and did not offer any argument or other evidence to show that they acted in good_faith with respect to any portion of the underpayments of tax and that any portion of the underpayments is due to reasonable_cause respondent’s determinations of the accuracy-related_penalty under sec_6662 for tax years and are sustained to reflect the foregoing decisions will be entered for respondent
